        Case 3:16-cv-00534-RNC Document 146 Filed 04/03/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT


ESTATE OF GUGSA ABRAHAM                      :      NO.: 3:16-CV-00534 (RNC)
DABELA, ET AL                                :
                                             :
                                             :
v.                                           :
                                             :
TOWN OF REDDING, ET AL                       :      April 3, 2020

                                JOINT STATUS REPORT

       Pursuant to the Court’s Scheduling Order regarding Case Management Plan (Doc.

#31), the parties hereby submit their Joint Status Report.

1.     STATUS OF DISCOVERY

       Both fact and expert discovery are complete.

       On March 23, 2018, the Court ruled on State’s Attorney Stephen Sedensky’s

Motion for Protective Order (Doc. 71); on April 6, 2018, the Plaintiffs filed their objection

to the Court’s ruling (Doc. 73). The matter is currently still pending before the Court.

       On October 26, 2018, Defendants filed a Motion to Quash plaintiff’s subpoenas for

additional DNA testing of various first responders and officers (Doc. 81); Plaintiff opposed

(Doc. 85). On December 18, 2018, Judge Martinez denied the Motion to Quash in part

and granted it in part. The parties agreed on the laboratory that will be conducting the

testing, and to date, 8 of the 10 individuals served with subpoenas have produced their

DNA samples according to the protocol agreed to by the parties. The remaining 2

individuals have agreed to produce their DNA samples.

2.     ANY DISCOVERY ISSUES FORESEEN BY EITHER PARTY
        Case 3:16-cv-00534-RNC Document 146 Filed 04/03/20 Page 2 of 3



       Discovery is complete at this time, with the exception of the completion of collecting

DNA samples and the subsequent expert evaluation thereof.

3.     AMENDMENTS TO PLEADINGS / DISPOSITIVE MOTIONS CONTEMPLATED

       The deadline to amend the pleadings was July 1, 2016. An Amended Answer was

filed on May 26, 2016 (Doc. #29). The parties do not foresee any need to further amend

the pleadings.

       Pursuant to the Joint Stipulation for Dismissal filed January 9, 2019 (Doc. 100),

Plaintiff withdrew its claims as to Officer Michael Livingston, Officer Brittany Salafia, and

Count One, Count Three, and Count Two and Count Six insofar as they make claims

under the Second Amendment of the Constitution.

       Defendants filed their dispositive motion on February 5, 2019, which Plaintiff

opposed on March 12, 2019. Defendants’ filed their reply brief on May 29, 2019 after

receiving leave of the Court for an extension, and oral argument was heard November

21, 2019. Plaintiff filed a notice of additional authority related to the defendants’

dispositive motion on November 27, 2019, and the defendants responded on December

5, 2019. The dispositive motion is now fully briefed and the parties are awaiting the Court’s

rendering of an opinion on the motion.

4.     FIRST DATE ON WHICH A SETTLEMENT CONFERENCE WOULD BE
       PRODUCTIVE

       The parties attended a settlement conference on November 27, 2018 and were

unable to reach an agreement.

//

//

//



                                             2
        Case 3:16-cv-00534-RNC Document 146 Filed 04/03/20 Page 3 of 3



RESPECTFULLY SUBMITTED:

 PLAINTIFFS,                                        DEFENDANTS,
 ESTATE OF GUGSA ABRAHAM                            TOWN OF REDDING, DOUGLAS
 DABELA, deceased and ABRAHAM                       FUCHS, RYAN ALCOTT, MARC
 DABELA for the estate of Gugsa                     DELUCA, PETER QUINN, TIMOTHY
                                                    SUCCI, BRANDON KAUFMAN,
                                                    BRITTANY SALAFIA, and MICHAEL
                                                    LIVINGSTON, Individually and in their
 BY ___/s/ Solomon Radner________                   Official capacities
      Solomon M. Radner (phv08140)
       Keith Altman (phv08833)
      Excolo Law, PLLC                              BY ____/s/ Thomas R. Gerarde________
      26700 Lahser Road, Suite 401                       Thomas R. Gerarde (ct05640)
      Southfield, MI 48033                               Howd & Ludorf, LLC
                                                         65 Wethersfield Avenue
 and                                                     Hartford, CT 06114-1190
        Felice M. Duffy (ct21379)
        Duffy Law, LLC
        770 Chapel Street, Suite 4F                 and
        New Haven, CT 06510                               Michael N. LaVelle (ct06170)
                                                          Pullman & Comley, LLC
                                                          850 Main Street
 Dated: April 3, 2020                                     Bridgeport, CT 06604




                                       CERTIFICATION

This is to certify that on April 3, 2020, a copy of the foregoing Joint Status Report was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                    /s/ Solomon M. Radner
                                      Solomon M. Radner




                                                3
